The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 06/30/2022, the following is a Final Office Action for Application No. 17137589.    

Status of Claims
Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20200019400 A1) hereinafter referred to as Zhao in view of Buck et al. (US 20200287793 A1) hereinafter referred to as Buck in further view of Keener et al. (US 20120212321 A1) hereinafter referred to as Keener.  

Zhao teaches:
Claim 1. A data processing system comprising: 
a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the data processing system to perform functions of:
receiving, via a portal, a request to opt at least one of a user or an enterprise into being a late-stage receiver for a feature; in response to receiving the request, setting a configuration property value associated with the user or the enterprise to a late-stage receiver for the feature (¶0039 The application update system 130 allocates 405 users of an application to populations. The populations identify a subset of users to receive a feature update being rolled out. The application update system 130 pushes 410 the application feature update to the population of users identified to receive the update. The application update system 130 monitors 415 the performance of the feature update. Based on the performance of the feature update, the application update system 130 reallocates 420 the users of the application. For example, if the feature update performs successfully according to specified performance metrics, the application update system 130 allocates additional users to receive the feature update. The application update system 130 performs a check to determine if all users of the application have received the feature update. If a subset of users has not received the feature update, the application update system 130 iteratively performs the steps of pushing 410 the application feature update, monitoring 415 the performance of the feature update, and reallocating 420 users of the application based on the performance until the rollout of the feature update is complete for all users of the application.); 
receiving a request from a feature rollout server for rolling out the feature (Fig. 4 and ¶¶0040-0041 in the case that the application update system 130 is testing a feature update for a localized group of users (e.g., by geographic region, by member status, etc.), the rollout of the feature update is designated as complete when all users of the test group have received the feature update… FIG. 5 is a high-level block diagram illustrating physical components of a computer 500 used as part or all of one or more of the computing systems described herein in one embodiment. For example, instances of the illustrated computer 500 may be used as a server operating the system 130. Illustrated are at least one processor 502 coupled to a chipset 504);  
accessing a rollout plan, by the processor, the rollout plan including a plurality of stages for the rollout process (¶0005 An application update system performs staged rollouts for new versions or features of applications. During a staged rollout, the application update system introduces a new version or feature to a small proportion of users and gradually ramps up to a larger population based on real-time evaluation of the performance of the new version or feature. ¶¶0030-0031The transition of users from the population not receiving the update to a population receiving the update may be performed continuously or may be performed in discrete stages. … if the rollout is specified to occur linearly over five stages, and the time between stages is specified to be a day, the population adjustment module 215 allocates 20% of the users to a population to receive the feature update on the first day. If no alert occurs before a day passes, the population adjustment module 215 allocates another 20% of the users to receive the feature update, thus totaling 40% of users to receive the feature update.); and 
selecting users from a user population for each of the plurality of stages of the rollout process, wherein selecting the users from the user population includes: examining, by the processor, the configuration property value to determine that the user in the user population is indicated as opted into being a late-stage receiver, and upon determining that the user is opted into being the late-stage receiver, excluding the user from the user population for one or more early stages of the rollout and including the user into the user population in one or more late stages of the rollout process (¶0017 each of these groups of users is monitored to determine performance of the feature update relative to the previous version. In addition, a third set of users may include a holdout group, who may continue to use the previous version but for whom performance is not analyzed or compared to other groups. ¶0030 The transition of users from the population not receiving the update to a population receiving the update may be performed continuously or may be performed in discrete stages. For example, in a first stage, 2% of all eligible users for the updated version may be selected for performance monitoring, and may be split among the first population that receives the update and the second population that does not receive the update. These groups may be monitored, and based on the performance the next stage may increase the portion of users exposed to the version update according to a rollout algorithm.).
Although not explicitly taught by Zhao, Buck teaches in the analogous art of developing security policies for deployment to mobile devices: 
determine that the user in the user population is indicated as opted into being a late-stage receiver (¶0046 In one embodiment, a staged rollout is used to deploy a new policy (e.g., push out a policy update) to a subset of users and/or computing devices. For example, a staged rollout can be implemented as a dress rehearsal rollout, or as a real active policy rollout.  ¶0056 The evaluation server uses the risk profiles for each of the computing devices to perform one or more actions. In one example, the risk profiles are used to prioritize a deployment to the certain computing devices in a priority order based on the risk profiles. ¶0065 The consumer or parent or guardian as an admin may specify preferences corresponding to high-level policy decisions, and a technical admin can configure underlying services to meet these high-level policy decisions. An administrator or admin as used in this disclosure includes, but is not limited to, all such administrators (e.g., technical admin, consumer, parent, guardian, service provider, etc.) as described in this paragraph.  ¶0113 There are cases where the evaluation server can make a decision not to trust the device (e.g., solely from a SAML request) even though no client application is on the device. In other cases, the untrusted device can be included in a higher priority new policy rollout. ¶0238 5. As deployment rollout progresses, the same user interface can be used to keep track of which devices in the prioritized list have been selected for deployment and their state (pending, deployed, disconnected, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the developing security policies for deployment to mobile devices of Buck with the system for staged rollout framework for feature release of Zhao for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Zhao ¶0004 teaches that it is desirable to have new versions and features be tested prior to rollout to ensure that there is little to no negative impact on users; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Zhao Abstract teaches an application update system performs staged rollouts to push new versions or features of applications to users quickly and with minimal negative impact to the users, and Buck Abstract teaches a server that causes, based on the risk profile for each of the computing devices, one or more responsive actions (e.g., using the risk profiles to prioritize deployment of software to the computing devices); and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Zhao at least the above cited paragraphs, and Buck at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the developing security policies for deployment to mobile devices of Buck with the system for staged rollout framework for feature release of Zhao.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Zhao in view of Buck, Keener teaches in the analogous art of system for managing access to and tracking a plurality of carts: 
receiving, via a portal, a request to opt at least one of a user or an enterprise into being a late-stage receiver for a feature; in response to receiving the request, setting a configuration property value associated with the user or the enterprise to a late-stage receiver for the feature (Fig. 2 and ¶0034 A number of steps can be performed under the `Manage User` Heading including accessing user information, user group information (see FIG. 3), or the profile information for the user currently logged into the user interface. Under the `Update` heading is a function for Send Changes 50. Using this function, a user can make any number of changes to users, user groups, carts, and cart groups and delay the actual updating of the user interface and cart software until the function Send Changes 50 has been run. This provides a number of benefits to the user, most notably that they can update their software without interrupting the current operations of the medical facility. An administrator may choose to update the software during the typical workday, but delay the application of the updates until after-hours or between shift changes so that there is only a minimal impact on the operations of the facility.  ¶0041 Once the appropriate users and user groups are added to each cart (either individually or through cart groups), the resulting data (user access data) may be sent to the carts (either at a pre-selected day and time or manually when the send changes 50 function is actuated from the home page).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing access to and tracking a plurality of carts of Keener with the system for staged rollout framework for feature release of Zhao in view of Buck for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Zhao ¶0004 teaches that it is desirable to have new versions and features be tested prior to rollout to ensure that there is little to no negative impact on users; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Zhao Abstract teaches an application update system performs staged rollouts to push new versions or features of applications to users quickly and with minimal negative impact to the users, and Buck Abstract teaches a server that causes, based on the risk profile for each of the computing devices, one or more responsive actions (e.g., using the risk profiles to prioritize deployment of software to the computing devices), and Keener Abstract teaches various associations can be interwoven to provide groups and sub-groups for managing applications where multiple users must interact with multiple carts ; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Zhao in view of Buck at least the above cited paragraphs, and Keener at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for managing access to and tracking a plurality of carts of Keener with the system for staged rollout framework for feature release of Zhao in view of Buck.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Zhao teaches:
Claim 2. The data processing system of claim 1, wherein the configuration property is set based on a user selection opting into late-stage rollout (¶0023 The update push module 205 accesses the user version store 220 to identify users of the application to receive a feature update and pushes the feature update to client devices 110 associated with the identified users. This may be performed when client device accesses the application update system 130, e.g., to receive a service provided by the application. To update the applications, when a client device accesses the application update system 130, the update push module identifies which population the device (or user) is associated with and checks whether the client device is executing the version associated with the version update.).

Zhao teaches:
Claim 3. The data processing system of claim 1, wherein the configuration property is set via a tenant portal accessible to an enterprise administrator or consumer (¶0022 FIG. 2 is a block diagram of a system architecture for the application update system 130, in accordance with some embodiments. The application update system 130 includes various modules and data stores to update application versions and control rollout of the update to various client devices 110. The application update system 130 includes an update push module 205, a performance monitor 210, a population adjustment module 215, a user version store 220, and an application version store 225. Additional components such as web servers, network interfaces, security functions, load balancers, failover servers, management and network operations consoles, and the like are not shown so as to not obscure the details of the system architecture.).
Although not explicitly taught by Zhao, Buck teaches in the analogous art of developing security policies for deployment to mobile devices:
property is set via a tenant portal (¶¶0242-0245 The tenant 1422 can periodically update its risk and prioritization assessment for undeployed devices based on updated data from MDM software 1311 (or similar third-party service). As a result, the prioritized deployment list can be updated as necessary…. based on a tenant configuration (e.g., for tenant 1422), evaluation server 1408 uses MDM software 1311 to deploy security component 1412 to the selected devices, and/or sends an enrollment email or other message to those devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the developing security policies for deployment to mobile devices of Buck with the system for staged rollout framework for feature release of Zhao for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Zhao ¶0004 teaches that it is desirable to have new versions and features be tested prior to rollout to ensure that there is little to no negative impact on users; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Zhao Abstract teaches an application update system performs staged rollouts to push new versions or features of applications to users quickly and with minimal negative impact to the users, and Buck Abstract teaches a server that causes, based on the risk profile for each of the computing devices, one or more responsive actions (e.g., using the risk profiles to prioritize deployment of software to the computing devices); and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Zhao at least the above cited paragraphs, and Buck at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the developing security policies for deployment to mobile devices of Buck with the system for staged rollout framework for feature release of Zhao.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Zhao teaches:
Claim 4. The data processing system of claim 1, wherein the configuration property is determined based on one or more user parameters (¶0023 The update push module 205 accesses the user version store 220 to identify users of the application to receive a feature update and pushes the feature update to client devices 110 associated with the identified users. This may be performed when client device accesses the application update system 130, e.g., to receive a service provided by the application. To update the applications, when a client device accesses the application update system 130, the update push module identifies which population the device (or user) is associated with and checks whether the client device is executing the version associated with the version update.).

Zhao teaches:
Claim 5. The data processing system of claim 1, wherein the user population includes at least one of enterprise users, consumers, and online users (¶0019 The application update system 130 interacts with client devices 110 to push feature updates. Client devices 110 can be personal or mobile computing devices, such as smartphones, tablets, or notebook computers. The client devices 110 comprise an application version A 112 or an application version B 115, wherein application version A represents the application prior to receiving the feature update and application version B represents the application after receiving the feature update.).

Zhao teaches:
Claim 6. The data processing system of claim 5, wherein selecting the users from the user population includes, for at least one of the plurality of stages, selecting the users such that the selected users include a substantially equal distribution between the enterprise users and the consumers (¶0018 when the feature update performs successfully against one or more specified performance metrics, the application update system 130 reallocates additional users of the application to the first population identified to receive the feature update and pushes the feature update to the users. Additional users may also be reallocated from the holdout group to increase the total number of users being tested and monitored. The application update system 130 performs the steps of monitoring the performance of the feature update and reallocating users to populations based on the performance of the feature update iteratively until a problematic feature is identified or the rollout of the feature update is complete. ¶0031 if no alert is received by the performance monitor 215 for the specified time, the population adjustment module 215 performs the next stage of the rollout by increasing the number of users receiving the update. For example, if the rollout is specified to occur linearly over five stages, and the time between stages is specified to be a day, the population adjustment module 215 allocates 20% of the users to a population to receive the feature update on the first day. If no alert occurs before a day passes, the population adjustment module 215 allocates another 20% of the users to receive the feature update, thus totaling 40% of users to receive the feature update.).

Zhao teaches:
Claim 7. The data processing system of claim 1, wherein the configuration property is associated with a predetermined time period during which the user is indicated as being a late-stage receiver (¶0031 In one embodiment, the population adjustment module 215 allocates users using a time-based ramp-up rollout algorithm. The time-based ramp-up schedule uses a series of specified stages and corresponding user percentage before the rollout of the feature update begins. In addition, the time-based ramp-up schedule requires a specified time between stages).

As per claims 8-14, the method tracks the system of claims 1-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-7 are applied to claims 8-14, respectively.  

As per claims 15-20, the non-transitory computer readable medium tracks the system of claims 1-4 and 6-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-4 and 6-7 are applied to claims 15-20, respectively.  Zhao discloses that the embodiment may be found as a non-transitory computer readable medium (Fig. 1 and ¶0042).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Prior art made of record but not relied upon is as follows:  Briggs et al., US 20170017478 A1, Computer Update Scheduling Based On Biometrics. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS GILLS/              Primary Examiner, Art Unit 3623